--------------------------------------------------------------------------------

Exhibit 10.2



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”), OR ANY STATE SECURITIES OR BLUE SKY LAWS AND MAY NOT BE
OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE ASSIGNED EXCEPT (1)
PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES WHICH IS
EFFECTIVE UNDER THE ACT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT AND UNDER APPLICABLE STATE SECURITIES AND BLUE SKY
LAWS RELATING TO THE DISPOSITION OF SECURITIES, PROVIDED THAT AN OPINION OF
COUNSEL TO SUCH EFFECT IS PROVIDED TO THE COMPANY IN CONNECTION THEREWITH.



--------------------------------------------------------------------------------

Dallas, TX


AMERI HOLDINGS, INC.


SECURED PROMISSORY NOTE



$1,000,000
February 27, 2020




--------------------------------------------------------------------------------



This Secured Promissory Note (the “Note”) is issued pursuant to that certain
Note Purchase and Security Agreement effective February 27, 2020 (the “Purchase
Agreement”), by and among AMERI Holdings, Inc., a Delaware corporation (the
“Company”), and the Holder (as defined below).
 
1.           Principal; Interest; Maturity.
 
1.1          Principal.  For value received, the Company hereby promises to pay
to 1530 Investments Series A, LLC, a Texas Limited Liability Company (the
“Holder”) the amount of one million dollars ($1,000,000) (the “Principal”), plus
accrued interest, payable pursuant to the terms and conditions set forth herein.
 
1.2          Interest.  This Note shall bear interest at seven and one quarter
percent (7.25%) per annum from the date of issuance of this Note until repayment
of this Note, together with all accrued interest, damages, penalties and other
amounts that may come due hereunder, or cancelation as set forth herein. 
Interest on this Note shall be computed on the basis of a 360-day year,
consisting of twelve 30 calendar day periods.  Interest shall be paid monthly
via automatic ACH withdrawal from Company’s bank to Holder’s designated account,
on the first of each calendar month, provided that if any payment date is not a
business day on which nationally-chartered banks are open, then the applicable
payment shall be due on the next succeeding business day.
 
1.3          Demand; Term.  All outstanding Principal and accrued interest and
other amounts due hereunder (the “Total Outstanding Debt”) hereunder shall be
due and payable on August 31, 2020 (the “Maturity Date”).



--------------------------------------------------------------------------------

2.           Note Purchase Agreement.  This Note is being issued pursuant to the
Purchase Agreement and remains subject to its terms.
 
3.           No Prepayment.  No portion of the Total Outstanding Debt hereunder
may be prepaid prior to the Maturity Date by the Company without prior written
consent of the Holder.
 
4.           Secured.  The Company’s performance under this Note is secured by
certain assets of the Company as described in the Purchase Agreement and
Subordination Agreement.
 
5.           Waivers by the Company.  The Company hereby waives presentment,
notice of nonpayment, protest and notice of protest, and notice of dishonor and
agrees to remain fully bound notwithstanding the release of any party, extension
or modification of terms, or discharge of Collateral, if any, for this Note.
 
6.           Collection; Fees.  The Company shall be liable for and reimburse
Holder for any costs of enforcement or collections on this Note, including
attorney’s fees or collection fees.
 
7.           Assignment.  Subject to the restrictions on transfer described
herein and in the Purchase Agreement, the rights and obligations of the Company
and the Holder of this Note shall be binding upon and benefit the successors,
assigns, heirs, administrators and transferees of the parties.  Company shall
not transfer this Note or any rights and obligations herein without prior
written approval of Holder, which may be withheld in Holder’s discretion. 
Holder shall not transfer this Note or any rights and obligations herein, other
than a transfer or partial transfer to one or more of Holder’s affiliated
entities, without prior written approval of the Company, which may be withheld
in Company’s discretion.  Any transfer in violation of the foregoing is null and
void ab initio.  Effective upon any such assignment by Holder, the person or
entity to whom such rights, interests and obligations were assigned shall have
and exercise all of such rights, interests and obligations hereunder as if such
person or entity were the original Holder of this Note.
 
8.           Waiver and Amendment.  Any provision of this Note or the Purchase
Agreement may be amended, waived or modified (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) upon the written consent of the
Company and the Holder.
 
9.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, excluding that body of
law relating to conflict of laws.
 
10.          Loss, Theft or Destruction of Note.  Upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft or destruction of this
Note and of indemnity or security reasonably satisfactory to it, the Company
will make and deliver a new Note which shall carry the same rights to interest
(unpaid and to accrue) carried by this Note, stating that such Note is issued in
replacement of this Note, making reference to the original date of issuance of
this Note (and any successors hereto) and dated as of such cancellation, in lieu
of this Note.


2

--------------------------------------------------------------------------------

11.          Usury.  This Note is hereby expressly limited so that in no event
whatsoever, whether by reason of acceleration of maturity of the loan evidenced
hereby or thereby, or otherwise, shall the amount paid or agreed to be paid to
the Holder hereunder for the loan, use, forbearance or detention of money exceed
that permissible under applicable law.  If at any time the performance of any
provision hereof or of this Note or any other such agreement involves a payment
exceeding the limit of the price that may be validly charged for the loan, use,
forbearance or detention of money under applicable law, then automatically and
retroactively, ipso facto, the obligation to be performed shall be reduced to
such limit, it being the specific intent of the Company and the Holder that all
payments under this Note are to be credited first to interest as permitted by
law, but not in excess of (i) the agreed rate of interest set forth herein or
(ii) that permitted by law, whichever is the lesser, and the balance toward the
reduction of Principal.  The provisions of this Section 11 shall never be
superseded or waived and shall control every other provision of this Note and
all other agreements between the Company and the Holder.
 
12.          Heading; References.  All headings used herein are used for
convenience only and shall not be used to construe or interpret this Note. 
Except as otherwise indicated, all references herein to Sections refer to
Sections hereof.
 
13.          Waivers.  Holder shall not be deemed, by any act or omission, to
have waived any of its rights or remedies hereunder unless such waiver is in
writing and signed by Holder and then only to the extent specifically set forth
in such writing.  A waiver with reference to one event shall not be construed as
continuing or as a bar to or waiver of any right or remedy as to a subsequent
event.  No delay or omission of Holder to exercise any right, whether before or
after a default hereunder, shall impair any such right or shall be construed to
be a waiver of any right or default, and the acceptance at any time by Holder of
any past-due amount shall not be deemed to be a waiver of the right to require
prompt payment when due of any other amounts then or thereafter due and payable.
 
14.          Time is of the Essence.  Time is of the essence hereof.  Upon any
default hereunder, Holder may exercise all rights and remedies provided for
herein and by law or equity, including, but not limited to, the right to
immediate payment in full of this Note.
 
15.          Remedies Cumulative.  The remedies of Holder as provided herein or
the Purchase Agreement or in law or in equity, shall be cumulative and
concurrent, and may be pursued singularly, successively or together at Holder’s
sole discretion, and may be exercised as often as occasion therefor shall occur.
 
16.          Severability.  If any provision or set of provisions of this Note
(or any portion thereof) is held by an arbitrator or court of competent
jurisdiction to be invalid, illegal or unenforceable for any reason whatever: 
(a) such provision shall be limited or modified in its application to the
minimum extent necessary to avoid the invalidity, illegality or unenforceability
of such provision and such modified provision shall be reduced to a writing and
signed by the parties hereto; (b) the validity, legality and enforceability of
the remaining provisions of this Note shall not in any way be affected or
impaired thereby; and (c) to the fullest extent possible, the provisions of this
Note shall be construed so as to give effect to the intent manifested by the
provision (or portion thereof) held invalid, illegal or unenforceable.


3

--------------------------------------------------------------------------------

17.          No Impairment.  The Company will not, by any voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder or the Purchase Agreement by the Company, but
will at all times in good faith assist in the carrying out of all the provisions
of this Note and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder of this Note against
impairment.
 
In witness whereof, the Company has caused this Secured Promissory Note to be
issued as of the date and year first written above.



 
1530 INVESTMENTS SERIES A, LLC
     
By:

/s/ Marvin SooHoo    
Name: m2 Enterprises LLC
 
Title: Managing Member
 
Authorized Signatory for m2 Enterprises LLC:
 
Marvin SooHoo
     
AMERI HOLDINGS, INC.
     
By:

/s/ Dev Nhidi     Name: Dev Nhidi    
Title: CEO





4

--------------------------------------------------------------------------------